DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 22 March 2022, Claim(s) 1 and 3 is/are amended; Claim(s) 11-22 is/are withdrawn; and Claim(s) 6 is/are cancelled.  The currently pending claims are Claims 1-5 and 7-22.  
	Based on applicants’ remarks and amendments (e.g. the specific epoxy resin), the 112 rejections and 103 rejections based on Weber are withdrawn.  However, they are not found persuasive regarding the Nogami reference and the rejections are maintained.  
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (a machine translation is provided and referenced from hereon).
	Claim 1: Nogami discloses “a photosensitive conductive ink capable of forming a conductive layer having exceptional conduction, adhesiveness and moist-heat resistance” (abs). In particular, Nogami discloses:
a monomer having functional groups such as an oxetane (oxetanyl), (di)glycidyl (meth)acrylate and 6-hexanediol diglycidyl ether – which meets the claimed MW range - in various loading amounts such as 5-30 pts. wt. % (pp 12, 15, 16 and examples);
an epoxy resin with an 200-500/eq range (abs, pp 6-9) see examples for the loading amounts such about 50 pt. wt. % in example 1; and
70-95 pts. wt. % of conductive particles (abs, pp 6).
Nogami discloses the claimed epoxy resin (such as bisphenol) and MW (pp 3, 6, 8-11 and examples). The Nogami reference discloses the claimed invention but does not explicitly disclose the claimed formula. It is noted that the formula is logarithmic and is directed to appraising the monomer and the epoxy components based on the MW, n and EEW. Given that the Nogami reference discloses the same monomer and the same epoxy within a similar range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught components and amounts, including those presently claimed, to obtain a suitable composition based on the motivation of achieving “exceptional conduction, adhesiveness and moist-heat resistance” desired by Nogami. Additionally, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claims 2 and 3: Nogami discloses the trimethylolpropane triglycidyl ether, ethyl-3-hydroxymethyloxetane and/or 3,4-epoxycyclohexylmethyl methacrylate monomer (pp 12, 15, 16 and examples).
	Claim 4: Nogami discloses the claimed epoxy resin (such as bisphenol) and MW (pp 3, 6, 8-11 and examples).
	Claim 5: Nogami discloses the optimization based on the viscosity (pp 11, 13, 21 and 25); thus, it would be obvious to a skilled artisan to arrive at the claimed viscosity range since Nogami discloses a similar composition to achieve a similar conductive end-product via a similar application methodology.
	Claims 7 and 8: Nogami discloses the conductive particles with a D50 range of 0.5-8 microns and composed of known metals such as silver, copper and tin (pp 13, 14 and examples).
	Claims 9 and 10: Nogami discloses providing known additives such as succinic acid, adipic acid and diethylamine (which can act as deoxidizer and curing agent) in amounts of 0.1-30 pts (pp 13, 20, 28, 29 and examples); thus, it would have been well within the purview of a skilled artisan to select and optimize the loading amounts of known components in the art to arrive at a suitable and working compositions.
Response to Arguments
Applicant’s arguments, see pp 7, 8 and 11, filed 22 March 2022, with respect to the 112 rejections and the 103 rejections based on Weber have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 22 March 2022 regarding the Nogami reference have been fully considered but they are not persuasive.
Applicant argues that the Nogami reference disclose a photosensitive resin comprising the monomer and the epoxy component instead of the claimed composition with separate monomer and epoxy resin components (pp 8-11).
The examiner respectfully disagrees and notes that Nogami discloses an ink with a photosensitive resin (A) – which includes the claimed epoxy, conductive particles (B) and various additives such as compound (E) – which reads on the claimed monomer. This interpretation of compound (E) being initially separate from the epoxy is reinforced by the disclosure of the loading of the 5-30 pts.wt. of the conductive ink (pp 16) instead of the loading amount being expressed as a percentage of the resin if the monomer is part of the resin.  Further, Nogami discloses the addition of a hardener and/or initiator to the ink for additional curing – which would not be needed if the monomer was already present in the epoxy resin. The examiner notes that the disclosed feature is similar to applicant’s curing the composition as disclosed in ¶67 of the specification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764